Citation Nr: 1114058	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to February 1946. The Veteran died in 2005. The appellant is the Veteran's surviving spouse.

This matter was initially before the Board of Veterans' Appeals (Board) in November 2009, on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2009, the Board denied the claim for service connection for the Veteran's cause of death. The appellant subsequently appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court). The appellant and VA filed a joint motion for remand with the Court. In a June 2010 order, the Court remanded the claim to the Board for compliance with the instructions in the joint motion for remand.  In September 2010, the Board remanded the claim for entitlement to service connection for cause of death for further medical development in compliance with the joint motion for remand.

In September 2010, the Board also denied the appellant's then-pending claims of entitlement to an increased rating for a schizophrenic reaction of paranoid type and entitlement to service connection for dementia and somatization disorder, both for accrued benefits purposes.  The Board waived the requirement of a substantive appeal to take jurisdiction of and deny the issues. 
 
The claim for entitlement to service connection for cause of death is REMANDED to the RO in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In March 2011, VA received a written request from the appellant that she be scheduled for a hearing at a local VA office before a Veterans Law Judge of the Board of Veterans' Appeals. To afford the Veteran due process, the RO/AMC must schedule such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing or a video conference hearing, whichever she elects, at the RO before a Veterans Law Judge of the Board.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the case. The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


